 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    FRANK RENE ROSILES,                               No. 2:17-cv-02600-KJM-GGH
12                       Petitioner,                    ORDER
13           v.
14    C. PFEIFFER, Warden,
15                       Respondent.
16

17          Petitioner filed his petition for writ of habeas corpus on December 12, 2017, ECF No.1 in
18   pro se, but has failed to complete an application for in forma pauperis status. On October 1, 2018
19   this court filed Findings and Recommendations recommending that petitioner’s petition for a writ
20   be dismissed with prejudice and directed that any objections thereto were to be filed within 21
21   days after service of the Order. ECF No. 20. On October 24, 2018 petitioner filed a motion for a
22   30 day extension of time to file objections. ECF No. 21.
23          The court has examined the petitioner’s motion and finding good cause therefore
24   HEREBY ORDERS as follows:
25          1.      Petitioner shall have 30 days from the date of this Order to file any objections to
26   the Findings and Recommendations filed on October 1, 2018.
27   ////
28
                                                       1
 1         2.    Any failure to timely file such objections shall result in no consideration thereof.
 2         3.    This Order resolves ECF Nos. 20 and 21.
 3         IT IS SO ORDERED.
 4   DATED: October 29, 2018
 5                                             /s/ Gregory G. Hollows
                                       UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
